Case 2:18-cr-20127-VAR-DRG ECF No. 70, PageID.811 Filed 09/13/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                       Case No. 18-20127
                                         Honorable Victoria A. Roberts
RALPH BELL,

     Defendant.
_______________________________/

                   ORDER DENYING DEFENDANT’S MOTION
                   FOR SENTENCE REDUCTION [ECF No. 60]

I.    INTRODUCTION

      Ralph Bell moves for sentence reduction under 18 U.S.C. §

3582(c)(1)(A). [ECF No. 60]. He asks the Court to reduce the remainder of

his sentence to time served due to medical reasons and the increased risk

of severe illness or death if he contracts COVID-19.

      For the reasons below, the Court DENIES his motion.

II.   BACKGROUND

      Bell pled guilty to six counts: Possession with Intent to Distribute a

Controlled Substance (Heroin) (Counts 1-3); Aiding and Abetting (Count 2);

Possession with Intent to Distribute Controlled Substances (Marijuana)

(Count 4); and Possession of Firearms in Furtherance of a Drug Trafficking
Case 2:18-cr-20127-VAR-DRG ECF No. 70, PageID.812 Filed 09/13/21 Page 2 of 7




Crime (Count 6). In December 2018, the Court sentenced Bell to 18 months

in prison on Counts 1-5 and 60 months on Count 6, to run consecutive to

Counts 1-5.    Bell has served approximately 40 percent of his statutory

sentence. His earliest release date is September 3, 2024.

       Bell is 29 years old and has type 2 diabetes, morbid obesity,

hyperlipidemia, and hypertension. He serves his sentence at FCI Petersburg

Medium in Virginia.

III.   DISCUSSION

       The sentence reduction statute allows the Court to modify a

defendant’s term of imprisonment if: (1) he fully exhausts all administrative

remedies; (2) he shows both “extraordinary and compelling reasons warrant

such a reduction [or release]” and that the reduction or release is consistent

with” the Sentencing Commission’s policy statements; and (3) the factors in

18 U.S.C. § 3553(a) support the reduction or release to the extent they are

applicable. See 18 U.S.C. § 3582(c)(1)(A)(i); United States Sentencing

Guidelines Manual (“USSG”) § 1B1.13 cmt. n.1; United States v. Elias, 984

F.3d 516, 518 (6th Cir. 2021).

       A. Exhaustion

       The Sixth Circuit held that exhaustion of administrative remedies is a

“mandatory condition” before a defendant can file a motion for sentence

                                      2
Case 2:18-cr-20127-VAR-DRG ECF No. 70, PageID.813 Filed 09/13/21 Page 3 of 7




reduction. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). The

Sixth Circuit found “[t]he seriousness of COVID-19 and its spread in many

prisons make it all the more imperative that the prisons have authority to

process these applications fairly and with due regard for the seriousness of

each inmate’s risk.” Id. at 835-36. Before a prisoner moves for sentence

reduction, he must either (1) fully exhaust all administrative rights to appeal

a failure of the BOP to bring a motion on his behalf or (2) wait thirty days

after the warden of his facility receives such a request. Id. at 832.

      Bell did not exhaust administrative remedies before filing his motion.

However, after Bell filed his reply brief, the Court held his motion in abeyance

so he could properly exhaust.

      On July 26, 2021, Bell submitted a request for sentence reduction to

the warden at his BOP facility. On August 30, Bell notified the Court that over

thirty days had passed, and the warden had not responded. On September

2, the government informed the Court that the warden denied Bell’s request

on August 20; the government attached the response to its notice.

      Bell exhausted administrative remedies.

      B. Extraordinary and Compelling Reasons Do Not Support Bell’s
         Release

      The Court acknowledges that extraordinary and compelling reasons

may exist in support of Bell’s release because of his diabetes, obesity, and
                                       3
Case 2:18-cr-20127-VAR-DRG ECF No. 70, PageID.814 Filed 09/13/21 Page 4 of 7




hypertension. The CDC recognizes that diabetes, obesity, and hypertension

might places individuals at an increased risk of serious illness or death from

COVID-19. See Center for Disease Control, People with Certain Medical

Conditions, CDC.GOV (May 13, 2021), https://www.cdc.gov/coronavirus/2019-

ncov/need-extraprecautions/people-with-medical-conditions.html.

        The heightened susceptibility of prison populations to the virus is an

additional reason for the release of medically vulnerable inmates. Miller v.

United States, No. 16-20222, 453 F.Supp.3d 1062, 2020 WL 1814084, at *3

(E.D. Mich. Apr. 9, 2020).

        However, Bell’s risk of increased illness or death due to COVID-19 is

mitigated by his vaccination status and the low infection rate at FCI

Petersburg.

        Bell is fully vaccinated against COVID-19. He received his first dose of

Moderna in May 2021 and his second in June 2021. Clinical trials found that

the Moderna vaccine is 94.1% effective against symptomatic COVID-19.

Center for Disease Control, Moderna Covid-19 Vaccine Questions, CDC.GOV

(June          11,       2021),        https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/different vaccines/Moderna.html. Data also indicates that

Moderna is effective against emerging COVID-19 variants, including the

Delta variant. See Kathy Katella, 5 Things to Know About the Delta Variant,

                                        4
Case 2:18-cr-20127-VAR-DRG ECF No. 70, PageID.815 Filed 09/13/21 Page 5 of 7




YALEMEDICINE.ORG (July 15, 2021), https://www.yalemedicine.org/news/5-

things-to-know-delta-variant-covid.

      The Court acknowledges that COVID-19 is highly infectious,

particularly in crowded federal detention centers. See United States v. Ortiz,

No. 16-439, 2020 WL 3640582, at *2 (S.D.N.Y. July 6, 2020). But, infection

rates are low at FCI Petersburg. As of September 1, 2021, FCI Petersburg

has zero COVID-19 cases. Bureau of Prisons, COVID-19,                BOP.GOV,

https://www.bop.gov/coronavirus/ (last visited September 1, 2021).        The

government notes that infection rates at FCI Petersburg have remained low

for weeks. Bell’s probability of infection is likely as low as it would be in a

home setting.

      Because Bell is fully vaccinated against COVID-19 and the infection

rate at FCI Peterburg is low, the Court finds that “his susceptibility to the

disease is [not] ‘extraordinary and compelling’ for purposes of §

3582(c)(1)(A).” United States v. Smith, No. 17-20753, 2021 U.S. Dist. LEXIS

20421, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021).

      C. The § 3553(a) Sentencing Factors Do Not Favor Bell’s Release

      The § 3553(a) factors weigh against Bell’s release. Bell has only

served about 40 percent of his sentence. Although Bell’s offenses were not

violent, they were serious. Release at this juncture would not reflect the

                                      5
Case 2:18-cr-20127-VAR-DRG ECF No. 70, PageID.816 Filed 09/13/21 Page 6 of 7




seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate deterrence, protect the public, or avoid

unwarranted sentencing disparities. See 18 U.S.C. § 3553(a).

      To the extent that Bell argues that Korey Sanders’ sentence creates a

sentencing disparity, the Court disagrees. See United States v. Korey

Sanders, 17-20740, ECF No. 61 (E.D. Mich. Jan. 22, 2020). Sanders is a

criminal defendant in a different case. Bell argues that throughout this case,

the government asserted that he maintained a close affiliation with Sanders.

The government says that Bell supplied drugs to Sanders. Bell says Sanders

is the leader of the “Smokecamp” gang and argues that Sanders’ criminal

conduct was more serious than his, yet his sentence was lower.

      Regardless of their affiliation, Sanders pled guilty to: RICO Conspiracy;

Willful Engagement in Firearms Business Without a License; and

Possession with Intent to Distribute a Controlled Substance. Id. Judge Drain

sentenced Sanders to 72 months imprisonment. Id. This Court sentenced

Bell to 78 months – well below the guideline range of 106-117 months.

      Bell and Sanders are not comparable. They were charged in different

cases, with different crimes, pled guilty to different charges, and were

sentenced by different judges. Bell’s firearm offense carried a 60-month

mandatory minimum, which – by law – had to be imposed consecutively to

                                      6
Case 2:18-cr-20127-VAR-DRG ECF No. 70, PageID.817 Filed 09/13/21 Page 7 of 7




his other counts. Moreover, although § 3553(a)(6) addresses sentencing

disparities, it “concerns national disparities within a class of similar

defendants, not disparities between one defendant and another.” United

States v. Rayyan, 885 F.3d 436, 442 (6th Cir. 2018). Bell has not argued a

national disparity. The Court finds this argument unpersuasive.

IV.   CONCLUSION

      The Court DENIES Bell’s motion for sentence reduction. [ECF No.60].

      ORDERED.
                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge
Dated: September 13, 2021




                                     7
